*154Per Curiam,
Mason, Chief Justice.
In this case the defendant filed a motion to dissolve the injunction, and also a demurrer to the complainant’s bill. Both the motion and the demurrer were sustained. The dissolution of the injunction was correct; the amended bill which alone presents any grounds for equitable interference not having been sworn to. But the sustaining of the demurrer, the effect of which would be to dismiss the bill, was erroneous ; for although the bill was not sworn to, it appears to contain equity, and therefore ought not to have been dismissed. The case in fact is substantially the same as was presented in this very case at the term of this court held in July 1841, and must be reversed for the same reason. Decree set aside and case remanded to Henry county for further proceedings.